Citation Nr: 1441965	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-34 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law










INTRODUCTION

The Veteran served on active duty service from June 1970 to January 1972.  

In an unappealed September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), the Veteran's claim for service connection for bilateral hearing loss was denied.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Regional Office denying reopening of his hearing loss service connection claim because the Veteran did not submit new and material evidence.  


FINDINGS OF FACT

1.  In an unappealed September 2008 rating decision, the RO denied a claim for service connection for bilateral hearing loss. 

2.  The evidence associated with the claims file subsequent to the September 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  

3.  The evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.


CONCLUSION OF LAW

1.  The September 2008 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to grant the benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013). 

The Veteran's claim for service connection for bilateral hearing loss was denied in a September 2008 rating decision.  The decision noted that the Veteran had moderately severe sensorineural hearing loss in his right ear and moderate to severe sensorineural hearing loss in his left ear.  Because there was no evidence of treatment for or a diagnosis of chronic disability of bilateral hearing loss in service, service connection was denied.  The Veteran did not appeal the September 2008 rating decision.  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013). 

In March of 2011 the Veteran filed a claim to reopen his earlier claim for bilateral hearing loss.  In an August 2011 rating decision, the Regional Office denied the claim to reopen because the Veteran did not submit new and material evidence.

The Veteran submitted an Independent Medical Evaluation by Dr. G.L.W. dated May 18, 2012.  Dr. G.L.W. noted that the Veteran was credible and fully competent to report his symptoms, as well as his personal and medical history.  Dr. G.L.W. noted that while in service the Veteran was regularly exposed to a very loud power generator for the Pershing missile for extended periods of time, and that he regularly drove the Pershing missile transport truck, which was extremely loud.  For both service activities, the Veteran wore hearing protection, but he still experienced temporary decreased hearing and associated ringing in his ears for several hours after each episode.  Dr. G.L.W opined that it was "highly likely that these symptoms of ringing in his ears and temporary reduced hearing for several hours after each loud noise episode constitute[d] acoustic trauma sufficient to cause [the Veteran's] later permanent bilateral hearing loss."  Dr. G.L.W. concluded that it was "highly likely that [the Veteran's] bilateral hearing loss originated in service or is related to his in-service noise exposure."  

In a September 2012 VA examination, an audiologist opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  She noted that the Veteran had a normal audiogram at separation and that there is no evidence in the literature that noise exposure causes delayed onset hearing loss.  This finding was reiterated by the same audiologist in an October 2012 examination.

The Veteran submitted a March 2013 examination report by Dr. M.J.H., the Veteran's otolaryngoligist.   Based on his examination, Dr. Hoy concluded that "it is more likely than not that a significant portion of [the Veteran's] hearing impairment is directly related to his noise exposure during military service from 1970-1972.  I offer this opinion with a reasonable degree of medical certainty based on the facts and findings as I understand them." 

A VA medical exam in June of 2013 noted that the medical opinion submitted by the Veteran was not from an audiologist and again concluded that the Veteran's "[c]urrent hearing loss is not caused by military noise exposure."

The medical opinions submitted by Dr. G.L.W. and Dr. M.J.H. are both new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The claim is therefore reopened.  

Turning to consideration of the claim on its merits, there is competent and credible evidence that the Veteran's bilateral hearing loss was caused by his in-service exposure to loud noise.  See e.g., medical opinions submitted by Dr. G.L.W. and Dr. M.J.H.  The record also includes negative VA examination opinions.  However, no one opinion is any more probative than the other.  The opinions are in relative equipoise.  Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current bilateral hearing loss and his military service.  See Wise v. Shinseki, No. 12-2764, 2014 WL 1465551, at 11-12 (Vet. App. April 16, 2014) (noting the "general standard of proof in veterans benefits cases - the 'benefit of the doubt' rule - provides that '[w]hen there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.'"); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (holding that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail).  Because all elements of service connection have been satisfied, service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2013). 


ORDER

The claim for service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


